DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0028303, filed on 03/06/2020.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 03/01/2021 and 11/03/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “130” in Fig. 1; and “V62” in Fig. 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “ultrasonic transducer elements 60” mentioned in Page 8 (lines 15-16 and 18), Page 12 (lines 20-21), Page 13 (lines 8 and 19), and Page  14 (line 5) of the clean substitute specification filed 04/09/2021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities (citations correspond to the page/line number of the clean substitute specification filed 04/09/2021): 
Page 5, line 22, “Fig. 10 is a flowchart of present of invention” should be changed to “Fig. 10 is a flowchart of present of invention.” (i.e., add a period at the end of the sentence);
Page 7, line 27, “through the inputter 40” should be changed to “through the inputter 540”; and
Page 8, line 23, “or the ultrasonic probe P probe P” should be changed to “or the ultrasonic probe P” (i.e., delete the duplicate limitation).
Appropriate correction is required.

Claim Objections
Claims 1-10 and 12-18 are objected to because of the following informalities: 
Claim 1, line 2, the limitation “A display” should be changed to “a display”;
Claim 1, line 3, the limitation “A probe” should be changed to “a probe”;
Claim 1, line 4, the limitation “A controller” should be changed to “a controller”;
Claim 1, line 6, the limitation “control the display to display the ultrasound image of the heart;” should be changed to “control the display to display the ultrasound image of the heart; and”;
Claim 1, line 8, the limitation “included in the ultrasound image.” should be changed to “included in the ultrasound image,” (i.e., replace the period with a comma);
Claim 2, line 2, the limitation “the controller configured” should be changed to “the controller is configured”;
Claim 3, lines 2-3, the limitation “wherein the controller configured to identify the position of the valve of the heart through learning based on the ultrasound image of at least one other heart” should be changed to “wherein the controller is configured to identify the position of the at least one valve of the heart through learning based on an ultrasound image of at least one other heart”;
Claim 4, lines 2-3, the limitation “wherein the controller configured to determine the position of the valve of the heart based on the position of the annulus included in the heart” should be changed to “wherein the controller is configured to determine the position of the at least one valve of the heart based on a position of an annulus included in the heart”;
Claim 5, line 2, the limitation “the controller configured” should be changed to “the controller is configured”;
Claim 5, line 3, the limitation “generate at least one at least one line” should be changed to “generate at least one line” (i.e., delete the duplicate limitation);
Claim 5, line 3, the limitation “the valve” should be changed to “the at least one valve”;
Claim 5, line 5, the limitation “the valve” should be changed to “the at least one valve”;
Claim 6, line 2, the limitation “the controller configured” should be changed to “the controller is configured”;
Claim 6, line 3, the limitation “determine a region of interest(ROI) corresponding to the valve” should be changed to “determine a region of interest (ROI) corresponding to the at least one valve” (i.e., add a space in between ‘interest’ and ‘(ROI)’);
Claim 7, line 2, the limitation “the controller configured” should be changed to “the controller is configured”;
Claim 8, line 2, the limitation “the heart including a foramen ovale” should be changed to “the heart includes a foramen ovale”;
Claim 8, lines 2-3, the limitation “corresponding to the heart,” should be changed to “corresponding to the heart, and”;
Claim 8, line 4, the limitation “the controller configured” should be changed to “the controller is configured”;
Claim 8, line 5, the limitation “and a movement of the at least one valve” should be changed to “and the movement of the at least one valve.” (i.e., add a period at the end of the claim);
Claim 9, line 2, the limitation “the controller configured” should be changed to “the controller is configured”;
Claim 9, line 3, the limitation “track the position of the heart” should be changed to “track a position of the heart”;
Claim 9, line 4, the limitation “the position on the heart” should be changed to “the position of the heart.” (i.e., add a period at the end of the claim);
Claim 10, line 4, the limitation “display the ultrasound image of the heart;” should be changed to “display the ultrasound image of the heart; and”;
Claim 10, line 5, the limitation “based on the movement of at least one valve” should be changed to “based on a movement of at least one valve”;
Claim 10, line 7, the limitation “a ventricle of the heart” should be changed to “a ventricle of the heart.” (i.e., add a period at the end of the claim);
Claim 12, line 1, the limitation “The ultrasonic imaging apparatus according to claim 11” should be changed to “The method according to claim 11”;
Claim 12, lines 3-4, the limitation “identifying the position of the valve of the heart through learning based on the ultrasound image of at least one other heart” should be changed to “identifying the position of the at least one valve of the heart through learning based on an ultrasound image of at least one other heart”;
Claim 13, line 2, the limitation “wherein determining the position” should be changed to “wherein the determining the position”;
Claim 13, line 3, the limitation “determining the position of the valve of the heart based on the position of the annulus” should be changed to “determining the position of the at least one valve of the heart based on a position of an annulus”;
Claim 14, line 2, the limitation “generating at least one at least one line” should be changed to “generating at least one line” (i.e., delete the duplicate limitation);
Claim 14, line 2, the limitation “the valve” should be changed to “the at least one valve”;
Claim 14, line 5, the limitation “the valve” should be changed to “the at least one valve”;
Claim 15, line 2, the limitation “wherein determining the exercise cycle” should be changed to “wherein the determining the exercise cycle”;
Claim 15, line 3, the limitation “determining a region of interest(ROI) corresponding to the valve” should be changed to “determining a region of interest (ROI) corresponding to the at least one valve” (i.e., add a space in between ‘interest’ and ‘(ROI)’);
Claim 16, line 2, the limitation “wherein determining the exercise cycle” should be changed to “wherein the determining the exercise cycle”;
Claim 17, lines 2-3, the limitation “corresponding to the heart,” should be changed to “corresponding to the heart, and”;
Claim 17, line 6, the limitation “and a movement of the at least one valve” should be changed to “and the movement of the at least one valve”;
Claim 18, line 1, the limitation “The method according to claim 10 further comprising” should be changed to “The method according to claim 10, further comprising” (i.e., add a comma in between ‘10’ and ‘further’);
Claim 18, line 2, the limitation “tracking the position of the heart” should be changed to “tracking a position of the heart”; and
Claim 18, line 3-4, the limitation “the position on the heart” should be changed to “the position of the heart”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 each recite the limitation “identify the position of the valve of the heart through learning based on the ultrasound image of at least one other heart” (emphasis added). However, it is unclear whether the claimed “learning” is referring to machine learning (i.e., neural networks and deep learning), or to something else. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-12, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadadur et al. (US 2006/0241457 A1, cited in the Applicant’s IDS filed 11/03/2021, hereinafter Nadadur).

Regarding Claim 1 and the corresponding method of controlling an ultrasonic imaging apparatus of Claim 10, Nadadur discloses (Figs. 1-7) an ultrasonic imaging apparatus (system 68) (see, e.g., Para. [0051], lines 1-11) comprising: 
a display (display 72) (see, e.g., Para. [0051], lines 2-3, “The system 68 includes a processor 70 and a display 72”); 
a probe configured to acquire an ultrasound signal of a heart (see, e.g., Para. [0021], lines 1-15); and 
a controller (processor 70) (see, e.g., Para. [0051], lines 2-3, “The system 68 includes a processor 70”) configured to: 
generate an ultrasound image of the heart based on the ultrasound signal (see, e.g., Para. [0023], lines 1-17, and Para. [0044], lines 1-13, and Fig. 6); 
control the display to display the ultrasound image of the heart (see, e.g., Para. [0045], lines 1-8, and Para. [0053], lines 1-13); and 
determine an exercise cycle of the heart (see, e.g., Para. [0030], lines 1-5, and Para. [0031], lines 1-6) based on a movement of at least one valve included in the ultrasound image (see, e.g., Para. [0028], lines 1-10, and Para. [0029], lines 1-7, where the cycle timing information (i.e., heart rate) is determined/calculated from the data representing the locations of the valve), 
wherein the ultrasound image of the heart comprises an atrium and a ventricle of the heart (see, e.g., Para. [0023], lines 1-17).

Regarding Claims 2 and 11, Nadadur discloses the ultrasonic imaging apparatus of Claim 1 and the method of Claim 10, respectively. Nadadur further discloses (Figs. 1-7) wherein the controller (processor 70) is configured to determine a position of the at least one valve based on a position of the atrium and the ventricle of the heart (see, e.g., Para. [0028], lines 1-10).

Regarding Claims 3 and 12, Nadadur discloses the ultrasonic imaging apparatus of Claim 2 and the method of Claim 11, respectively. Nadadur further discloses (Figs. 1-7) wherein the controller (processor 70) is configured to identify the position of the valve of the heart through learning based on the ultrasound image of at least one other heart (see, e.g., Para. [0020], lines 1-11, “FIG. 1 shows one embodiment of a method for determining cyclical information from ultrasound data. Additional, different or fewer acts may be provided. For example, acts 12, 16 and 22 are performed without act 14, 18, 20 or combinations thereof. The acts may be performed in a different order than shown. The cycle information resulting from this method is determined without or free of a reference image and/or an ECG signal. Alternatively, a reference image or ECG signal is used to verify results or to be used in obtaining the results”, where the disclosed reference image corresponds to the claimed ultrasound image of at least one other heart that is used for the learning, and where this disclosed reference image can be used to obtain the valve locations identified in act 18 (Para. [0027-0028])).

Regarding Claims 6 and 15, Nadadur discloses the ultrasonic imaging apparatus of Claim 1 and the method of Claim 10, respectively. Nadadur further discloses (Figs. 1-7) wherein the controller (processor 70) is configured to: 
determine a region of interest (ROI) corresponding to the valve based on a user's command (see, e.g., Para. [0027], lines 1-13, and Para. [0028], lines 1-10, and Para. [0047], lines 1-8); and 
determine the exercise cycle of the heart based on a brightness value of the ultrasound image corresponding to the region of interest (see, e.g., Para. [0027], lines 1-13, and Para. [0029], lines 1-14, and Para. [0030], lines 1-14, and Para. [0048], lines 1-17, where the disclosed gray level variance/gray scale data and values corresponds to the claimed brightness value of the ultrasound image).

Regarding Claims 7 and 16, Nadadur discloses the ultrasonic imaging apparatus of Claim 6 and the method of Claim 15, respectively. Nadadur further discloses (Figs. 1-7) wherein the controller (processor 70) is configured to determine the exercise cycle of the heart based on a change amount of the brightness value (see, e.g., Para. [0027], lines 1-13, and Para. [0029], lines 1-14, and Para. [0030], lines 1-14, and Para. [0048], lines 1-17, where the disclosed gray level variance/gray scale data and values corresponds to the claimed brightness value of the ultrasound image that is changed/shifted/altered).

Regarding Claims 9 and 18, Nadadur discloses the ultrasonic imaging apparatus of Claim 1 and the method of Claim 10, respectively. Nadadur further discloses (Figs. 1-7) wherein the controller (processor 70) is configured to: track the position of the heart in real time (see, e.g., Para. [0021], lines 1-15, and Para. [0045], lines 1-8); and determine the position of the at least one valve corresponding to the position on the heart (see, e.g., Para. [0028], lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nadadur et al. (US 2006/0241457 A1, cited in the Applicant’s IDS filed 11/03/2021, hereinafter Nadadur) in view of Abe (US 2019/0343482 A1, with publication date 11/14/2019, hereinafter Abe).

Regarding Claims 4 and 13, Nadadur discloses the ultrasonic imaging apparatus of Claim 2 and the method of Claim 11, respectively. Nadadur does not specifically disclose wherein the controller is configured to determine the position of the valve of the heart based on the position of the annulus included in the heart.
However, in the same field of endeavor of ultrasound diagnosis, Abe discloses (Figs. 1-9) wherein the controller (controlling circuit 190) is configured to determine the position of the valve of the heart based on the position of the annulus included in the heart (see, e.g., Para. [0083], lines 1-6, and Para. [0084], lines 1-20, and Para. [0085], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus and the method of Nadadur by including wherein the controller is configured to determine the position of the valve of the heart based on the position of the annulus included in the heart, as disclosed by Abe. One of ordinary skill in the art would have been motivated to make this modification in order to desirably determine the position of the valve, as recognized by Abe (see, e.g., Para. [0084]). 

Regarding Claims 5 and 14, Nadadur modified by Abe discloses the ultrasonic imaging apparatus of Claim 4 and the method of Claim 13, respectively. Nadadur does not specifically disclose wherein the controller is configured to: generate at least one line corresponding to the position of the valve based on the position of the annulus; and determine the movement of the valve based on the at least one line.
However, in the same field of endeavor of ultrasound diagnosis, Abe discloses (Figs. 1-9) wherein the controller (controlling circuit 190) is configured to: generate at least one line corresponding to the position of the valve based on the position of the annulus; and determine the movement of the valve based on the at least one line (see, e.g., Para. [0083], lines 1-6, and Para. [0084], lines 1-20, and Para. [0085], lines 1-5, where the disclosed site that extends parallel to one of the two axes (that is determined to be the site of the valves) corresponds to the claimed at least one line (corresponding to the position of the valve)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic imaging apparatus and the method of Nadadur modified by Abe by including wherein the controller is configured to: generate at least one at least one line corresponding to the position of the valve based on the position of the annulus; and determine the movement of the valve based on the at least one line, as disclosed by Abe. One of ordinary skill in the art would have been motivated to make this modification in order to desirably determine the position and movement of the valve, as recognized by Abe (see, e.g., Para. [0084]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadadur et al. (US 2006/0241457 A1, cited in the Applicant’s IDS filed 11/03/2021, hereinafter Nadadur) in view of Krishnan et al. (WO 2021/165037 A1, with effectively filed date/priority date 02/20/2020, a copy of which is herein provided by the Examiner and used herein for citation, hereinafter Krishnan).

Regarding Claims 8 and 17, Nadadur discloses the ultrasonic imaging apparatus of Claim 1 and the method of Claim 10, respectively. Nadadur discloses (Figs. 1-7) wherein the controller (processor 70) is configured to determine the exercise cycle of the heart (see, e.g., Para. [0030], lines 1-5, and Para. [0031], lines 1-6) based on a movement of the at least one valve (see, e.g., Para. [0028], lines 1-10, and Para. [0029], lines 1-7, where the cycle timing information (i.e., heart rate) is determined/calculated from the data representing the locations of the valve).
Nadadur does not specifically disclose wherein the ultrasound image of the heart includes a foramen ovale corresponding to the heart, and wherein the controller is configured to determine the exercise cycle of the heart based on a movement of the foramen ovale.
However, in the same field of endeavor of ultrasound imaging, Krishnan discloses (Figs. 1-3) wherein the ultrasound image of the heart includes a foramen ovale corresponding to the heart (see, e.g., Page 14, lines 9-32, and the disclosed Claim 1 (Page 20, lines 1-16), where the disclosed anatomical landmark corresponds to the claimed foramen ovale, and where the disclosed anatomical landmark of the fetal heart is detected and tracked within an ultrasound image (also see steps 140 and 150 in Fig. 2)), and wherein the controller is configured to determine the exercise cycle of the heart based on a movement of the foramen ovale (see, e.g., Page 14, lines 33-34 to Page 15, lines 1-3, and the disclosed Claim 1 (Page 20, lines 1-16), where the disclosed anatomical landmark corresponds to the claimed foramen ovale, and where the disclosed biometric parameters of the fetal heart correspond to the claimed exercise cycle of the heart, and where the disclosed biometric parameters of the fetal heart are based on the detected anatomical landmark from the ultrasound images (also see step 160 in Fig. 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus and the method of Nadadur by including wherein the ultrasound image of the heart includes a foramen ovale corresponding to the heart, and wherein the controller is configured to determine the exercise cycle of the heart based on a movement of the foramen ovale, as disclosed by Krishnan. One of ordinary skill in the art would have been motivated to make this modification in order to accurately assess the desired biometric parameters of a fetal heart, as recognized by Krishnan (see, e.g., Abstract, and Page 2, lines 20-21 and 24-27, and Page 14, lines 9-34, and Page 15, lines 1-9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793